DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8-10, 13, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2017/0333623 A1) in view of Toro et al. (US 2016/0256621 A1).
With regard to claim 8, Kamen discloses A syringe stand (fig. 28) for supporting a syringe  (504) including a barrel having an outlet and a plunger received in an end of the barrel opposite the outlet (see Fig. 28), the syringe stand comprising: a base (generally 501) for supporting the syringe stand on a horizontal support surface (without further structural limitations describing the horizontal surface, the base 501 could be considered able to support the syringe on such a surface as it allows the syringe to be attached to a drug delivery machine); and a holder (518) for securing the syringe to the syringe stand, the holder being attachable to the base (as shown in Fig. 29) and selectively positionable relative to the base to orient the syringe (as shown in Fig. 28), wherein the holder comprises a receptacle (formed by the extending arm of 518 and the surface of the base) configured to receive at least a portion of the barrel and plunger of the syringe (see Fig. 32) where the receptacle holds the syringe and the plunger as it is within the syringe barrel); and a guide assembly (524, 522, 526, 528) configured to guide movement of the plunger in the receptacle, the guide assembly comprising at least one rail (524) and a slide moveable along the rail (522), the slide being engagable by the plunger (via 526 and 528) to move along the rail to guide the movement of the plunger in the receptacle.
However, Kamen does not disclose orienting the syringe in more than one position. 
Toro teaches a similar device for mounting a syringe to a pump type device (as shown in Fig. 10F) and includes a pivoting mechanism (1014/1024/1022) that allows the syringe to be oriented in a variety of positions ([0102]-[0106]). The pivoting mechanism could be used to attach the base of Kamen to the syringe pump device as doing so would allow for the syringe to be oriented in different directions to allow for easier use of the device in different scenarios ([0102]-[0106]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kamen with the pivoting mechanism as taught by Toro for the purpose of allowing the syringe to be oriented in a variety of directions to allow for easier use of the device in different scenarios ([0102]-[0106]). 
With regard to claim 9 and 10, Kamen discloses the claimed invention except for orienting the syringe in multiple orientations. 
Claim 9: Toro teaches wherein the holder is positionable in a first position where the syringe is oriented in a generally vertical orientation (see Fig. 11c-11g, as well as in Fig. 13a and 13b) such that a longitudinal axis of the syringe is generally parallel to a vertical axis and the outlet of the syringe faces upward (as shown in Fig. 13a, the syringe 1351 face upwards relative to the pumping device), and a second position where the syringe is oriented generally horizontal such that the longitudinal axis of the syringe is generally parallel to a horizontal axis (see Fig. 10f, syringe 1050 is oriented horizontally relative to the pumping device).
Claim 10: Toro teaches wherein the holder is positionable in a third position (see at angle in Fig. 13c-13e; [0102]-[0106]) where the longitudinal axis of the syringe is oriented at an angle with respect to the vertical and horizontal axes.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kamen with the pivoting mechanism as taught by Toro for the purpose of allowing the syringe to be oriented in a variety of directions to allow for easier use of the device in different scenarios ([0102]-[0106]). 
With regard to claim 13, Kamen discloses wherein the holder (518) is configured to hold the barrel of the syringe in a fixed position relative to the stand ([0459]).
With regard to claim 16, Kamen discloses wherein the base (501) is configured to mount to a flow control apparatus (502). 
With regard to claim 18, Kamen discloses wherein the base (501) includes a mount (see Fig. 31, showing components that mount 501 to the flow control apparatus 502. Further, the base necessarily has some type of mount that would allow it to attach to the flow control apparatus 501) for attaching to a clamp (510) to mount the syringe stand to a vertical support (ex. IV stand [0456]).

Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2017/0333623 A1) in view of Toro et al. (US 2016/0256621 A1) and in further view of Anand et al. (US 2018/0028761 A1). 
With regard to claim 14 and 15, Kamen/Toro discloses the claimed invention except for a position sensor. 
Anand teaches a syringe and a potentiometer position sensor ([0044]) capable of being attached to the holder of Toro configured to detect movement of the plunger with respect to the holder indicative of fluid being delivered out of the barrel ([0044]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kamen/Toro to include a position sensor as taught by Anand for the purpose of communicating with a controller to ensure proper delivery of the fluid to a patient ([0044]). 

Claim  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2017/0333623 A1) in view of Toro et al. (US 2016/0256621 A1) and in further view of Fulkerson et al. (US 2011/0315611 A1) 
With regard to claim 17, Kamen/Toro teach the claimed invention except for pass-through connector in the base. 
Fulkerson discloses A syringe stand (Fig. 1-Fig. 9) for supporting a syringe (in this case the syringe is considered 313, in Fig. 3, also shown in Fig. 8 but not labeled), the syringe stand comprising: a base  (302, 802, 902) for supporting the syringe stand on a horizontal support surface (surface where 906 is pointing); and a holder (105) for securing the syringe to the syringe stand, the holder being attachable to the base (see Fig. 1). NOTE: different figures are cited that correspond to different embodiments. However, this is only done for illustration purposes. For example, the main embodiment being used is Fig. 9. However, this does not show the entire system. Thus, other figures such as Fig. 1 and 3 are used to show the other claimed components. Fig. 9 would also include these same components and the citation of Fig. 1 and 3 are only used to show the omitted portions from the embodiment of Fig. 9. Fulkerson discloses further comprising a pass through connector (generally at 920a and 920b) on the base (902), the connector including a port (see fig below) and a plug (see fig below) in communication with the port, the plug being configured to connect with a port on the flow control apparatus ([0194]), and the port on the base being configured to receive a plug for connecting the plug with the  with the port on the flow control apparatus through the connector ([0194]). 

    PNG
    media_image1.png
    470
    624
    media_image1.png
    Greyscale

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kamen/Toro with the pass-through connector as taught by Fulkerson for the purpose of providing an alternate means of connecting the base with a flow control apparatus  ([0194]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant may be able to overcome the current rejection if further limitations linking the pass-through connector with the other structural elements was to be added to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783